DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 06/15/2021 and 10/14/2021 have been considered.  Signed and initialed PTO-1449s that correspond to the IDSs are attached herewith.

Drawings
The drawings filed on 06/15/2021 have been accepted by the Examiner for examination purposes.

Allowable Subject Matter
Claims 1-28 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a flow cytometer of a blood analyzer, comprising: a transverse-electric laser diode configured to output a laser beam along an optical axis, the laser beam having a fast axis full width at half maximum divergence of from about 16 degrees to about 25 degrees; a quarter wave plate disposed along the optical axis between the TE laser diode and a flow cell, the QWP configured to circularly polarize the laser beam as it passes therethrough; and a side scatter detector configured to detect side-scattered light from the flow cell at angles of about 50 degrees to about 120 degrees relative to the optical axis, in combination with the rest of the limitations of claim 1.
Claims 2-14 are allowable because they are dependent on claim 1 or an intermediate claim.
Claim 15 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a method of detecting reticulocytes and granulocytes, comprising: flowing a blood sample having at least one of reticulocytes or granulocytes, together with a sheath fluid, through a flow cell; emitting, from a transverse-electric laser diode, a laser beam along an optical axis, the laser beam having a fast axis full width at half maximum divergence of from about 16 degrees to about 25 degrees; passing the laser beam through a quarter wave plate disposed along the optical axis between the TE laser diode and the flow cell to circularly polarize the laser beam as it passes therethrough; and detecting side-scattered light from the flow cell at angles of about 50 degrees to about 120 degrees relative to the optical axis, in combination with the rest of the limitations of claim 15.
Claims 16-28 are allowable because they are dependent on claim 15 or an intermediate claim.

Ozasa et al (US 2002/0141902 A1) is the closest prior art to the Applicant’s claimed invention.  However, Ozasa et al does not teach of a transverse-electric laser diode configured to output a laser beam along an optical axis, the laser beam having a fast axis full width at half maximum divergence of from about 16 degrees to about 25 degrees.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886